Title: To James Madison from William Lee, 22 July 1802
From: Lee, William
To: Madison, James


					
						Sir;
						Bordeaux July 22d. 1802
					
					Since my last respects I have been obliged to leave the Consulate for six weeks owing to the 

failure of John Fry Junr. of London with whom the House of Perrot & Lee were closely connected.  

Nothing but business of the most urgent nature upon which my existence as a Merchant depended, 

would have induced me to have deserted my family and Post and I trust the necessity of the case will be 

a sufficient apology to the Government for the temporary absence.
						I am again under the disagreable necessity of calling your attention to the distressing 

situation of our Seamen in this place; for three months past I have had upwards of two hundred Sailors 

on my hands and have supplied about Eighty of them every day with bread and “soupe économique” to 

keep them from starving.
					I did hope from the salutary regulations I had adopted to have escaped being harassed by 

these thoughtless beings and although I am very strict with such vessels as discharge their Crews and 

oblige every Ship that sails to the United States to take two Men to every hundred Ton, still from the 

many Vessels which are sold and by the great number of Men who collect here from Havre, Nantz, 

and all parts of France and Spain (for they even cross from the Mediterranean) the Office is 

continually surrounded with them, presenting a picture which is truly distressing.  I avoided giving 

them any aid as long as possible, until the tranquility of the City was disturb’d by them & the 

Commissary of Police addressed me a letter on the subject No. 1 which I take the liberty to enclose and in order to shew in a more striking point of view the 

situation of our Seamen here, permit me to refer you to the semi-annual return No. 2. & 3. 

accompanying this, by which you will observe that there has enter’d in this Office from Jany. 1. 

to June 30th.
					
						
							92 Vessels navigated by
							 966 Men
						
						
							30 Vessels in port Jany. 1st. navigd. by
							 360  "
						
						
							
							1326  "
						
						
							26 of these Vessels have been sold, & discharged, their Crews amountg. by the same return to
							 304  "
						
						
							9 Vessels lay here for sale having discharg’d the Crews accordg. to Contract,
							  90  "
						
						
							
							 394
						
						
							
							 394 Men
						
						
							Vagabonds registered in the Office coming from Havre, Nantz & part of Spain most of them with protections
							  93  "
						
						
							Men in the Hospitals and in Prisons for       petty Offences
							  31
						
						
							
							 518
						
						
							Out of the 92 Vessels which have enter’d here in 6 months & the 36 in port Jany. 1st. only 39 have sailed direct for the United States & they have taken by my directions over and above their Crews 2 Men to each 100 Tons but some of them have put the Men on shore at the mouth of the River
							 119
						
						
							
							 399 Men
						
					
					Leaving three hundred and ninety nine Men totally destitute of employment and without the means of 

subsistence: for those who have receiv’d two months pay as a gratuity for being discharg’d find means 

to spend it in the course of a few days and then come upon the UStates for support.
					I have been thus particular to shew the necessity of Legislative aid in correcting the abuses 

practiced upon our Seamen by Owners and Masters of Vessels who ought never to be permitted to 

discharge their Men in a foreign Port.  If a Vessel is sold the Master should be obliged to find his Men a 

passage home and not be at liberty to discharge a Man by making him compensation.  Almost every 

Sailor will consent to be discharged if the Captain will give him four or five dollars to spend on 

shore.  When his money is gone he comes to the Office with his Complaints and the Captain is 

cited to appear who produces the Sailor’s receipt acknowledging he requested a discharge and reciev’d 

a gratuity over & above his Wages.  To prevent this I order’d that no Captain should discharge his 

Men without my Consent  & that the Receipt should be passed before me; but most of the 

Masters (particularly those from New England) dispute my right to establish this regulation & will & 

do discharge their Men just when they please, always taking care to get a receipt of the sailors, 

who from ill treatment, & confinement on board, while in port, & short allowance is willing to do 

any thing to get clear of his oppressors.
					This Statement will convince you that my advice cannot be avoided and that, taking 

every thing into consideration I have been obliged to send home by the Ship Jefferson Captn. 

Gross, bound to Baltimore 71, Sick and distress’d Seamen who are particularised in the List No. 4 

accompanying this.
					I have agreed with Mr. Cutter the Owner of the Vessell to put on board all the Provisions 

necessary for the Voyage and have referred him to you for such compensation for the passage of each 

Seaman, as you may think proper to make him, it being understood that eight of these Men, are to 

work the Ship for their passages.  My instructions to Mr. Cutter and Captn. Gross, together with my 

Disbursements for this particular object will be found in No. 5 & 6.
					I should feel very thankful for a line from you on the subject of present and future advances.  

I have convers’d with Mr. Livingston on the business but he declines giving me any instructions.
Although this Government have renewed the ordinances of 84 regulating their Commerce, which will 

give a check to our trade with this Country, still our communication, particularly with Bordeaux will be 

very considerable and I should like to Know if I am to go on protecting & advancing for Seamen in the 

manner I have done.
					It is necessary I should Know the wishes of the President in this respect, and you may rest 

assur’d there is nothing I desire more than his approbation.
					Notwithstanding the circular Letter which the Secy. of the Treasury addressed in July 1801 to 

the Collectors & Naval Officers respecting Bills of health; many Vessels arrive here particularly from 

New York & Charleston without them.  I have address’d several letters to the Collectors of the 

different Ports in the United States and forwarded Copies of a communication I received from the 

Commissary of Marine on this head but without effect, for Vessels are daily arriving and are obliged 

to perform a ruinous Quarantine.
					I have receiv’d the Commission which you did me the honor to forward and have sent the 

Bond to Paris to be executed by my friend Mr. Barlow who will forward it to you.
					Enclosed is the Copy of a letter I this day received from Mr. Pinckney.  With the highest 

respect I have the honor to be Your humble Servt.
					
						William Lee
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
